Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                      No. 04-13-00871-CV

                                    Alonzo Foster BALL, Jr.,
                                           Appellant

                                                v.

                                       LaVaughn LEWIS,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05112
                        Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
       On January 20, 2014, we abated this appeal, remanded it to the trial court for an
indigence hearing, ordered the trial court to determine whether Appellant’s appeal was frivolous,
and ordered the district clerk to file a supplemental clerk’s record containing the trial court’s
findings. On remand, the trial court vacated the order complained of on appeal, but did not find
whether the appeal was frivolous.
       On March 6, 2014, the district clerk filed a notification of late record indicating that the
clerk has not yet received the trial court’s findings. On March 7, 2014, we ordered Appellant to
show cause in writing why this court has jurisdiction in this appeal, and we suspended all other
appellate deadlines.
       The district clerk’s request is MOOT.
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court